PER CURIAM:
Jacqueline McCoy appeals the district court’s order granting the Defendant’s motion for judgment as a matter of law pursuant to Fed.R.Civ.P. 50(a) and dismissing her civil action. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See McCoy v. Gonzales, No. l:05-cv-00371-RLW (E.D.Va. Feb. 1, 2006). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.